Opinion.
Oooper., O. J.:
It was error to permit the district attorney to ask the witness Hendricks whether he “ suspected persons related to the defendant to have been engaged in the perpetration of the offense ” for which the defendant was on trial. Against the repeated objec*220tions of the appellant, this witness was permitted to testify that while he did not know, he “ suspected ” that a person related to appellant had taken part in the criminal shooting of Hayes. These suspicions may have been formed from the merest floating rumors not arising to the dignity of hearsay evidence, or may' have been totally unfounded. In any event, or however strongly and honestly entertained by the witness, they were wholly incompetent and the manifest effect was to prejudice the defendant with the jury, and because of its introduction, the
Judgment is reversed, and a new trial awarded.

Impressions, opinions, and faint recollections of a witness are inadmissible without the facts on which they are founded. Torrance v. Hurst, 1 Walk. 403.
A test of admissiblity of evidence is its relevancy and- not its conclusiveness. Everman v. Robb, 52 Miss. 653.
A witness must testify from his own knowledge. His statements that so far as he knew or believed the property in controversy belonged to the plaintiff are incompetent. Wells v. Skipp, 1 Walk. 353.